Citation Nr: 0421566	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-05 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for melioidosis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from March 1968 to October 1969, and that he was in receipt 
of the Vietnam Campaign Medal and the Vietnam Service Medal.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to notify has been satisfied.

2.  No extant disability resulted from the January 1995 lab 
finding of a borderline positive titer for pseudomonas 
pseudomallei.  



CONCLUSION OF LAW

Melioidosis was not incurred in military service.  38 
U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially claimed that VA should assist him under 
38 C.F.R. § 3.103 in developing evidence to support his claim 
for melioidosis, that he desired a VA compensation and 
pension examination, and that a rating was warranted under 
38 C.F.R. § 4.88(b), Diagnostic Code [6]318 (melioidosis).  

Service connection for melioidosis was denied in an October 
1996 rating decision.  His notice of disagreement was 
received by VA in June 1997, and the statement of the case 
(SOC) was issued in January 1998.  Notice was mailed to the 
veteran on January 22, 1998.  A VA compensation and pension 
examination was performed in February 1998.  Although the 
veteran's VA Form 9 was not received by VA until May 1998, 
the RO apparently accepted this (or other submissions) as a 
timely filed substantive appeal, and did not close his 
appeal.  See 38 C.F.R. § 19.32.  The Court of Appeals for 
Veteran's Claims (hereinafter "Court") has held that when 
there was no indication that the RO closed the appeal, and 
when the subsequent pattern of RO conduct treated the 
veteran's filing as timely, there was no problem with regard 
to the timeliness of the filing of the Substantive Appeal 
that would deprive the Board of jurisdiction.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).  Therefore, as 
the Board finds nothing of record indicating an opposite 
conclusion, no further action is warranted on this question.  

Veterans Claims Assistance Act

The Board is cognizant of the duties set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159.  The VCAA delineated VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to "substantiate" a "claim."  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 7104(c) (General 
Counsel precedent opinions binding on Board).  Anyone who 
files a claim is considered a "claimant" for VCAA purposes.  
38 U.S.C.A. § 5100.  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, if an application for a benefit is 
incomplete, VA shall notify the claimant and the claimant's 
representative, if any, of the information necessary to 
complete the application.  38 U.S.C.A. § 5102(b); see also 
38 C.F.R. § 3.159(b)(2) (receipt of incomplete application 
triggers notice of information necessary to complete 
information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 112.

The veteran was first informed of the VCAA in a December 2003 
letter.  This letter advised the veteran that the RO was 
working on his claim for service connection for melioidosis, 
and advised him of what evidence VA already had, what types 
of evidence VA was responsible for getting, that he should 
tell VA of or submit any other evidence pertinent to this 
claim, and what was needed to substantiate his claim for 
service connection.  The record does not show that the 
veteran submitted any additional information or evidence on 
this issue.  Thereafter, the claim was readjudicated in the 
March 2004 SSOC.  That SSOC afforded him notice of the new 
provisions at 38 C.F.R. § 3.159.  The SSOC also notified him 
that VA had received no response or evidence from him since 
the December 2003 VCAA letter, that service connection may 
only be granted for a current disability, and that no 
evidence had been received pertaining to a disabling 
condition.  

Additionally, the veteran was advised of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim, in the rating 
action, SOC, and SSOCs issued at each pertinent stage in the 
appellate process.  

Specifically, the Board notes that the October 1996 rating 
decision informed the veteran that there was no medical 
evidence of a current disability, and that additional medical 
evidence was needed showing current disability residuals, a 
relationship to service, and of service incurrence, or of an 
eligibility for a presumption.  The veteran disagreed with 
the rating decision, contending that:  (1) "medical records 
... confirmed a diagnosis of melio[i]dosis" and that (2) by 
the nature of the organism involved, he could have only 
contracted melioidosis from his Vietnam service in Southeast 
Asia.  

Pursuant to VA regulation, the RO issued the January 1998 
SOC.  That document informed the veteran that VA had reviewed 
his service medical records (SMRs), his VA outpatient 
treatment records, and the report of private medical studies 
that he had submitted.  It also provided him with the 
previous version of 38 C.F.R. § 3.159 in effect at that time, 
and informed him of what elements were required to make a 
finding of service connection under 38 C.F.R. § 3.303.  
Significantly, that document informed the veteran that VA 
compensation is only payable for a disability.  

Despite the fact that there was no evidence of current 
disability-other than the veteran's contentions that a lab 
report constituted evidence of active disease-in February 
1998, the veteran was afforded the VA examination he 
initially requested.  

The August 1999 supplemental statement of the case (SSOC) 
shows that the veteran was informed that "reactive serology 
for pseudomonas pseudomallei fails to show a disability for 
which compensation can be established.  In other words, in 
the absence of medical evidence showing an actual disability 
related to the laboratory finding, a disability is not 
recognized under [VA] law."  The RO also informed the 
veteran, via this communication, that he may submit medical 
evidence at any time showing that he had a disability 
associated with the laboratory finding, and his claim would 
be reconsidered.  See generally, 38 C.F.R. § 3.156.  

Thus, the Board finds that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio, supra; 
Charles v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the VCAA content-complying notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board.  Thus, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.

Additionally, the Board also notes that the veteran initially 
requested due process under 38 C.F.R. § 3.103 (1996).  The 
Board has reviewed versions of 38 C.F.R. § 3.103 in effect 
when the veteran filed his claim, and while it remained 
pending in appellate status, as well as VA's new duties at 
38 C.F.R. § 3.159.  The veteran has been afforded his rights 
of written notice of decisions on his claim, an opportunity 
for a hearing, and the right to representation.  38 C.F.R. 
§ 3.103.  He also was provided a VA examination, and VA 
treatment records were obtained to assist him in developing 
or obtaining medical evidence to support his contentions.  
Compare 38 C.F.R. § 3.103 with 38 C.F.R. § 3.159(c)(4).  
After review of all VA law and regulation in effect since the 
date of the veteran's claim, the Board concludes that VA has 
provided all the required notice and complied with the duty 
to assist, both pursuant to the VCAA, and under VA law in 
effect prior to that date, and that no further action on this 
question is necessary.  See generally, Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Analysis

The veteran filed a claim for service connection for 
melioidosis, which was received at the RO in July 1996.  He 
contended that a laboratory report confirmed the diagnosis of 
that condition, and he submitted medical treatise information 
showing that melioidosis is endemic in Southeast Asia, 
including Vietnam.  

A private laboratory report dated in January 1995 revealed an 
IGG titer of 1:128 and an IGM titer of <1:40.  Interpretation 
was listed as "infection undetermined time."  A discussion 
of reference range stated that IGG and IGM titers of greater 
than or equal to 1:128 for a single serum are considered 
presumptive positive for melioidosis, and a four-fold or 
greater increase in titer between acute and convalescent sera 
confirms infection.

VA outpatient treatment records dated from January through 
February 1995 reveals that the veteran had a telephone 
consult with VA medical personnel in January 1995 concerning 
these lab results, and that he was instructed to bring them 
into VA's infectious control clinic one week later.  He 
called approximately 2 days later, stated that he had spoken 
to a doctor, and decided that he did not need to keep the 
appointment.  On January 25, 1995, the veteran was seen by 
VA, and the examiner noted that the veteran's serology was 
borderline positive, but that there was no evidence of active 
disease on examination.  Nonetheless, the note reveals that 
the veteran was to be followed up in one week for repeat 
chest x-ray and lab studies.  These were accomplished on 
January 31, 1995, at which time he reported "feeling well."  
He specifically denied any fever or chills.  After performing 
an examination, and reviewing additional testing, the 
examiner found no evidence of acute disease at present.  
Again on February 27, 1995, the veteran was seen.  The 
physical examination was unchanged from January 25, 1995.  
There was no obvious hepatomegaly.  

Although the veteran was frequently seen by VA for other, 
unrelated disorders, there is no further evidence that he was 
followed for this "borderline positive" laboratory finding, 
or that he was ever diagnosed with melioidosis by a medical 
professional who performed an objective examination and/or 
reviewed the veteran's records.  

The veteran was afforded his requested VA compensation and 
pension examination in February 1998, at which time the 
examiner opined that there was no evidence of active 
infection at present.  The VA examiner conducted a physical 
examination, obtained a past medical history, reviewed the 
medical records, and noted the veteran's complaints of 
temperatures (taken at home) between 101 to 104.  The veteran 
was clinically found to be afebrile upon examination.  The 
examiner concluded that while the veteran had a past reactive 
serology for pseudomonas pseudomallei, there was no evidence 
of active infection at present.  This examination was 
thorough, contemporaneous, and fully adequate to address the 
question at hand.  

After reviewing the evidence, the Board finds that there is 
no indication in the record that the veteran has ever 
manifested, or currently manifests, any disability in 
conjunction with the laboratory finding.  

Service connection may only be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The statute does not define the term "disability."  
However, according to the regulations and case law 
"disability" is defined as impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); see also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) ( "The United 
States pays compensation to veterans when they have, in 
honorable service to their nation, suffered a loss that is 
reflected in the decreased ability to earn a living for 
themselves and their families); 38 C.F.R. § 4.1 (2003).  
Moreover, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  It would stand to reason then 
that laboratory findings alone, with no associated diagnosis 
of disability, also do not qualify for service connection 
under VA law and regulation.  

VA has also specifically stated that laboratory values are 
not disabilities within the meaning of VA law and regulation.   
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides and elevated 
cholesterol "are actually laboratory test results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule 
to address.")   

As noted above, the evidence shows a laboratory finding of a 
reactive serology for pseudomonas pseudomallei, but shows no 
finding of active infection or any related disability.  
Although the veteran is interpreting his laboratory report 
and his complaints of fevers and other symptomatology as 
medical evidence of a diagnosis of melioidosis and resultant 
disability, the veteran has no demonstrated training, 
education, or expertise in the medical sciences.  Therefore, 
he is not considered qualified or competent under VA law to 
make medical diagnoses or opinions.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).   

As there is no current disability extant in this case, 
service connection cannot be established.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for melioidosis is denied.  



	                     
______________________________________________
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



